Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-7 and 10-16 have been cancelled by the applicant.
	Claims 8-9 are pending and examined on the merits in the present Office action.

Withdrawn objections
	The objection to claim 10 is withdrawn in light of amendments made by the applicant.

Withdrawn rejections
	The rejection of claims 1-5 and 8 under 35 USC 102(a)(1) is withdrawn in light of the amendments made by the applicant.
	The rejection of claims 9 and 14-15 under 35 USC 103 is withdrawn in light of the amendments made by the applicant.

Reasons for allowance
	The claims require expression of SEQ ID NO: 2 in a plant, which is free of the prior art. The closest prior art to SEQ ID NO: 2 has 99.3% identity which comprises an amino acid substitution at position 117 for glycine (see alignment under rejection under 35 USC 102(a)(1) in Non-Final Rejection from 2/1/2022). While this is only a single amino acid change to the sequence taught in the prior art, the residue at position 117 is known in the art to be conserved as an arginine in monocots (Zhao et al. Gene. 537(1):63-69. 2014. Figure 2). Therefore, one wouldn’t have been motivated to make the modification resulting in the instantly claimed SEQ ID NO: 2.

Conclusion
	Claims 8-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663